DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schletter (WO 2012/010119) in view of Dugue (FR 2721047), Schletter (WO 2012/062241), Fontan (FR 2554669) and Lake (US 3,490,548).
	Schletter ‘119 discloses a machine comprising:
a vehicle chassis 6 formed in a shape of a tractor-type vehicle,
an electronic control unit,
two GPS sensors 33, 33 (FIG. 4) mounted to an upper cross-bar like element,
a driving column 1 mounted on a vehicle chassis 6, via an articulated positioning adjustment system (see four(4) directional arrows in FIG. 2),
a driving column comprising a pole 1 and a vertically movable carriage mounted so as to be able to move with regard to a pole, in a substantially vertical manner,
a hammer head 3, e.g. driving bell, mounted on a carriage,
a post guiding device, which comprises a guide shoe 29 (see FIG. 4) mounted at a base of pole 1,
an articulated positioning adjustment system allowing a driving bell and a guiding device to be positioned directly above a predefined location and to drive a post in vertically there.
Schletter ‘119 does not disclose a driving bell mounted on a slide, gripper or a movable guide shoe. 
	Dugue discloses-
a driving column comprising a pole 11 and a carriage 12, e.g. slide, mounted so as to be able to slide with regard to a pole via jack 15, in a substantially vertical manner, and
a bell-shaped striker 38, 39, e.g. driving bell, mounted on slide 12.
Moreover, Dugue’s machine suitable for driving posts is located to the side of vehicle 1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a pole, slide and driving bell, as taught by Dugue, which allows a post 42 to be driven in exactly the same condition as that of the pilot hole formation saving considerable time and handling.
Schletter ‘241 discloses a post guiding device, which comprises a gripper 15, 17 (FIGS. 4, 5A, 5B) mounted on a slide 26 and a guide shoe 29. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a post guiding device, which comprises a gripper mounted on a slide and a guide shoe, as taught by Schletter ‘241, thereby reducing feed inaccuracies to a driving bell during automated post or pile feeding and driving operations. 
Fontan discloses a post guiding device, which comprises a pallet 29, e.g. guide shoe 29, (FIG. 2) mounted at a base of column 27 with pivotable movement described thusly: “The pallet 29 in a substantially horizontal position where it closes the hollow ploughshare behind the column 27 and in the retracted position shown in the drawing comes before it by releasing the plant and the stake retained by the column 27, which it had received in its previous position.” Thus Fontan discloses a guide show able to move between working and retracted positions. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a movable guide shoe mounted at a base of a pole, as taught by Fontan, “for controlling the operating sequences of the said ploughing device with a means of measuring the distance travelled by the machine with respect to a fixed point and of detection of the obtaining of the desired value of the space between two plants.”
Schletter ‘241 appears to disclose a recess, but fails to explicitly acknowledge a feature in the guide shoe that guides a post. Lake discloses that wherein a guide shoe 80 comprises a slot 81, e.g. recess, for receiving a pile 82, e.g. post, when a guide shoe is in a work position (FIG. 3). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include guide shoe with a recess, as taught by Lake, because otherwise “owners of tractors, tread driven vehicles, or other work vehicles have often been precluded from a desired use of vehicle supported pile drivers or other tools in light of the expense involved in providing the aforementioned relatively complex arrangements or in light of the inability to adapt available vehicles to previously known positionally adjustable tool support structures.” 
And, with respect to a guide shoe rotatably mounted with an axis parallel to a longitudinal axis of a vehicle chassis. Claim 1 does not further define the longitudinal axis of a vehicle. Assuming arguendo its oriented with a direction of travel of the vehicle Schletter ‘119 does not disclose an axis of rotation. However, Fontan discloses a horizontal axis for a guide shoe and Dugue discloses a post driving apparatus mounted to the side of a vehicle.  Consequently, the combination of Schletter ‘119 in view of Fontanand Dugue places the guide shoe pivotal axis parallel to the longitudinal axis of  Schletters ‘119 vehicle. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the structure missing from Schletter ‘119  as taught by Fontan and Dugue because all three references are similar devices operating in the post driving art and Fontan and Dugue make clear it was known at the time of invention to place a post driving apparatus to a side of vehicle and pivot a guide shoe about a horizontal axis.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schletter ‘119 in view of Dugue, Schletter ‘241, Fontan and Lake and further in view of Webb (US 9,752,394) which discloses that which Schletter ‘119 does not disclose such as a guide shoe (FIG. 2) that comprises a housing in a form of a notch delimited on three sides 12, 16, 22 by tabs 24, 24, 24 adjustable in position and a housing being open on a fourth side. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a guide shoe that comprises a housing in a form of a notch delimited on three sides by tabs adjustable in position and a housing being open on a fourth side, as taught by Webb, thereby reducing the costs to replace each of the three sides of the housing.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schletter ‘119 in view of Dugue, Schletter ‘241, Fontan and Lake and further in view of Halonen (US 2018/0127941) which discloses that which Schletter ‘119 does not including that wherein there are provided end of travel switches S1, S2 adjustable in position along a vertical travel of a slide. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include end of travel switches adjustable in position along a vertical travel of a slide, as taught by Halonen, thereby maximizing the time between impacts by the driving bell.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schletter ‘119 in view of Dugue, Schletter ‘241, Fontan and Lake and further in view Powers (US 2016/0138299). 
Schletter ‘119 does not disclose  a couple of caterpillar tracks, or that wherein a post guiding device is arranged laterally outwardly with regard to a couple of caterpillar tracks. Powers discloses a pair of caterpillar tracks such that a post guiding device (indicated generally as 30) is arranged laterally outwardly (FIG. 1) with regard to a couple of caterpillar tracks. Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Schletter ‘119 to include a pair of caterpillar tracks such that a post guiding device is arranged laterally outwardly with regard to a couple of caterpillar tracks, as taught by Powers, such that “continuous resetting and movement” is reduced thereby increasing the amount of posts driven.
Response to Arguments
Applicant's arguments filed Oct. 3, 2022 have been fully considered but they are not persuasive. 
Claim 11. Applicant argues:

    PNG
    media_image1.png
    114
    691
    media_image1.png
    Greyscale

The examiner does not agree with Applicants interpretation of the claims or cited prior art. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case the combination of Schletter ‘119 in view of Fontan and Dugue discloses a shoe pivot axis parallel to the vehicle longitudinal axis.
Fontan discloses a horizontal axis for a guide shoe and Dugue discloses a post driving apparatus mounted to the side of a vehicle.  Consequently, the combination of Schletter ‘119 in view of Fontan and Dugue places the guide shoe pivotal axis parallel to the longitudinal axis of  Schletters’ ‘119 vehicle. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include the structure missing from Schletter ‘119  as taught by Fontan and Dugue because all three references are similar devices operating in the post driving art and Fontan and Dugue make clear it was known at the time of invention to place a post driving apparatus to a side of vehicle and pivot a guide shoe about a horizontal axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652